Citation Nr: 0326875	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  96-19 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
left knee disability.

2.  Whether the appellant submitted a timely substantive 
appeal to an October 1997 rating decision which denied a 
total rating on the basis of individual unemployability due 
to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The veteran had active service from June 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida.  In March 1996, the RO denied the veteran's claim of 
entitlement to an increased rating for service-connected left 
knee disability, evaluated as 20 percent disabling.  In 
October 1997, the RO denied the veteran's claim of 
entitlement to TDIU.  The veteran appealed both denials, and 
in October 1999, the Board remanded the claims for additional 
development.  In the Board's remand, it determined that the 
evidence raised the issue of whether the appellant submitted 
a timely substantive appeal to the October 1997 rating 
decision which denied TDIU, and the Board directed the RO to 
determine this issue.  In November 2000, the RO determined 
that the veteran had not perfected his appeal as to the TDIU 
issue.  


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his service-connected left 
knee disability since 2000.  After 
securing any necessary releases, the RO 
should obtain these records.  

2.  After completion of the above, the 
veteran should be scheduled for a VA 
orthopedic examination in order to 
determine the extent of disability caused 
by his service-connected left knee 
disability.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must also cover any weakened 
movement in the veteran's left knee, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated.  All 
clinical findings and opinions, and the 
bases therefore, should be set forth in a 
detailed report.  If the veteran does not 
have pain or any of the other factors, 
that fact should be noted in the file.

3.  The RO must review the claims files 
and ensure that any other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
either of the determinations remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




